Name: Commission Regulation (EEC) No 1142/80 of 6 May 1980 re-establishing the levying of customs duties on woven pneumatic matresses, products of category 110 (code 1100), originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 5 . 80 Official Journal of the European Communities No L 117/ 11 COMMISSION REGULATION (EEC) No 1142/80 of 6 May 1980 re-establishing die levying of customs duties on woven pneumatic mattresses, produts of category 110 (code 1100), originating in China, to which the preferen ­ tial tariff arrangements set out in Council Regulation (EEC) No 2894/79 apply whereas, in respect of woven pneumatic mattresses, products of category 110, the ceiling should be 11 tonnes ; whereas on 29 April 1980 the amounts of imports into the Community of woven pneumatic mattresses, products of category 110, originating in China, a country covered by preferential tariff arrange ­ ments, reached that ceiling ; whereas, bearing in mind the objectives of Regulation (EEC) No 2894/79 which provides that the ceiling should not be exceeded, customs duties should be re-established in respect of the products in question in relation to China, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2894/79 of 10 December 1979 opening, allocating and providing for the administration of Community tariff preferences for textile products originating in developing countries and territories ^), and in parti ­ cular Article 5 thereof, Whereas Article 3 ( 1 ) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling which is indi ­ cated in column 6 of Annex B, for each of the benefi ­ ciaries indicated in column 5 of the same Annex ; Whereas Article 4 ( 1 ) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in ques ­ tion originating in any of the said countries and terri ­ tories, once the relevant Community ceiling has been reached ; HAS ADOPTED THIS REGULATION : Article 1 As from 1 1 May 1980, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 2894/79, shall be re-established in respect of the following products, imported into the Community and originating in China : Code Category CCT heading No NIMEXE code ( 1980) Description ( 1 ) (2) (3 ) (4) 1100 110 62.04 62.04-25 ; 75 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Woven pneumatic mattresses Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (') OJ No L 332, 27. 12. 1979, p. 1 .